Exhibit 10.1



Finkbiner Term Sheet



Title:

President of Pacer Stacktrain division



(Executive Vice President, Wholesale Segment Group -- Pacer International, Inc.)



Location:

Ft. Worth, Texas and Concord, California.





Base Salary:

$300,000 annually payable consistent with Pacer International pay periods.





Bonus opportunity:

Up to 50% of base salary, contingent upon Pacer International reaching
pre-determined EPS targets and Pacer wholesale segment companies achieving
internal operating income goals, in accordance with Pacer performance bonus
plan. Pacer International performance is a condition precedent to payment of any
bonus.





Stock options:

50,000 shares; vesting over 5 years from date of grant, strike price at date of
grants; subject to Board approval.





Severance:

18 months if terminated without cause.





Company car:

$1100 monthly allowance.





401(k):

As defined by overall Pacer International program.





Health and other

insurance benefits:

As defined by overall Pacer International employee benefit plans.





 